      Case 4:19-cv-02400 Document 241 Filed on 04/13/21 in TXSD Page 1 of 9
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                           April 13, 2021
                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS                                  Nathan Ochsner, Clerk

                                HOUSTON DIVISION

EPIC TECH, LLC,                                  §
                                                 §
          Plaintiff,                             §
VS.                                              § CIVIL ACTION NO. 4:19-CV-2400
                                                 §
FUSION SKILL, INC., et al,                       §
                                                 §
          Defendants.                            §

                              MEMORANDUM AND ORDER

        Before the Court are, among others, Defendants’ Motion for Partial Summary Judgment

on Invalidity (Doc. 133) and Plaintiff’s Cross-Motion for Partial Summary Judgment on Invalidity

(Doc. 173).

   I.      BACKGROUND

        The facts relevant to these motions are as follows. Plaintiff Epic Tech, LLC, is a seller of

so-called “sweepstakes games.” Defendants Fusion Skill, Inc., and Texas Wiz, LLC, as well as

their individual officers Jhonny Donnelly and Alexander Gregory, allegedly distributed gaming

systems that copied the look, feel, and technique of Epic Tech’s sweepstakes games.

        Sweepstakes games are similar to slot machine games. In a traditional slot machine game,

three to five reels bearing various symbols are spun, and a player wins a prize if symbols align

across the reels. (Doc. 135 at 26.) In modern slot machine games, which are controlled almost

exclusively by computerized technology, prizes may be more complex. (Id.) For instance, these

games may now include “features such as bonus games or series of free spins” that can be “initiated

by any symbol combination or game occurrence.” (Id.) Some of these “bonus games” take place

on a “second screen,” “either a physically separate display or, more often, after visually replacing


                                                 1
     Case 4:19-cv-02400 Document 241 Filed on 04/13/21 in TXSD Page 2 of 9




the reels with an alternate set of images.” (Id.)

       Generally, traditional slot machines are illegal in most states. But various methods of

evading this prohibition now exist. One such method of variation, relevant here, is to convert a

slot-machine-like game into a lottery-like game. (Doc. 135 at 26–27.) In this method, the result of

the slot-like game is not determined by a random number generator. Instead, the system is loaded

with a finite number of results—i.e., some number of winning tickets and a larger number of losing

tickets—from which a ticket is randomly selected upon initiation of the game. In other words,

whereas in a traditional slot machine game it would be mathematically possible for a player to

lose—or win—one trillion times in a row, the precise number of winners and losers over the long

run is predetermined in a lottery-based slot machine. Further distinguishing these sweepstakes

games from slot-like games is the payment method. Whereas a traditional slot machine game is

played by inserting a payment directly into the machine, a sweepstakes game might be initiated

with a token that is given away for free along with an ostensibly unrelated purpose. (Doc. 174-1

at 23.) Because such a game does not technically require consideration on the part of the player, it

can be defined as something other than gambling. (Doc. 135 at 23.)

       Epic Tech holds two patents related to the play of sweepstakes games with these features.

The first, which the parties refer to as the ’423 patent, is directed to a method of conducting a

sweepstakes game in which the computer-based system operating the game immediately

determines and credits a player’s account with any prize earned before showing the user the results

of the game. (Doc. 135-1 at 2.) According to Epic Tech, this method is beneficial because it

“further reinforces to regulators that the prizes are predetermined and that there is no chance or

skill involved in the simulated game.” (Doc. 173 at 7.) The second patent, which the parties refer

to as the ’315 patent, describes a method for conducting computer-based sweepstakes bonus



                                                    2
     Case 4:19-cv-02400 Document 241 Filed on 04/13/21 in TXSD Page 3 of 9




games, or “game-in-games” in the patent’s lexicology. (Doc. 136-3 at 2.) The ’315 patent claims

a method whereby the playing of a game-in-game is triggered automatically, without player

interference, upon the selection of a winning ticket for the initial game.

         The parties dispute, on summary judgment, the validity of both patents.

   II.      DISCUSSION

         Defendants’ primary argument against both patents, and the only one the Court need reach,

is that each patent is invalid because it claims an abstract idea as proscribed by 35 U.S.C. § 101.

         Abstract ideas cannot be patented. Alice Corp. v. CLS Bank Intern., 573 U.S. 208, 216

(2014). To determine whether a patent concept runs afoul of this ban, courts apply the two-step

Alice test, asking first whether the patent is “directed to a patent-ineligible concept,” such as an

“abstract idea,” and second whether, “if so, the particular elements of the claim, considered both

individually and as an ordered combination, do not add enough to transform the nature of the claim

into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353

(Fed. Cir. 2016) (internal quotation marks and citation omitted).

         The Court analyzes each patent in turn under this framework.

         A. The ’423 patent

         The ’423 patent is directed to a method of dispensing prizes in an electronic sweepstakes

game. Its purported innovation is for the computer server on which the game is played to credit a

player’s account with the prize corresponding to the selected sweepstakes entry prior to displaying

the results. This innovation apparently makes the game more appealing to regulators.

         The ’423 patent flunks Alice step one because it is directed to an abstract idea. When

computer-related patents are at issue, the critical distinction is “whether the focus of the claims is

on the specific asserted improvement in computer capabilities . . . or, instead, on a process that



                                                  3
     Case 4:19-cv-02400 Document 241 Filed on 04/13/21 in TXSD Page 4 of 9




qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Enfish, LLC v.

Microsoft Corp., 822 F.3d 1327, 1335–36 (Fed. Cir. 2016). Here, the ’423 patent merely deploys

computers as a tool to implement a novel method of executing a sweepstakes game—specifically,

in Epic Tech’s own words, a new “method for awarding a sweepstakes prize developed by the

patentee.” (Doc. 173 at 6.) The ’423 patent does not describe, and Epic Tech does not claim, any

innovation in computer software; instead, the patent merely sets out a new method for using

computers to award sweepstakes prizes. Thus, “the focus of the claims is not on such an

improvement in computers as tools, but on certain independently abstract ideas that use computers

as tools.” Electric Power, 830 F.3d at 1354.

       Because the ’423 patent is directed to an abstract idea, the Court must proceed to step two

of the Alice test. At step two, a court must determine whether “the particular elements of the claim

. . . add enough to transform the nature of the claim into a patent-eligible application.” Elec. Power,

830 F.3d at 1353. Resolving this issue requires parsing somewhat opaque and contradictory

Federal Circuit caselaw. Two cases are illustrative.

       In DDR Holdings, LLC v. Hotels.com, LP, 773 F.3d 1245 (Fed. Cir. 2014), the court held

valid a patent that described a novel method for Internet advertising in which a user, upon clicking

on an advertisement, is routed to a page that looks like the original host website. Id. at 1257. The

court explained that the patent was valid because its claims specified “how interactions with the

Internet are manipulated to yield a desired result—a result that overrides the routine and

conventional sequence of events ordinarily triggered by the click of a hyperlink.” Id. at 1258. The

court distinguished previous computer-related cases in which patents had been held invalid by

describing those cases as ones that “recite[d] a commonplace business method aimed at processing

business information, applying a known business process to the particular technological



                                                  4
     Case 4:19-cv-02400 Document 241 Filed on 04/13/21 in TXSD Page 5 of 9




environment of the Internet, or creating or altering contractual relations using generic computer

functions and conventional network operations.” Id. at 1259.

       In Electric Power, the Federal Circuit went the other way. There, the patent claimed a

method of gathering and displaying information for electric power grid operators. 830 F.3d at

1352. The court rejected the patent, holding that “merely selecting information, by content or

source, for collection, analysis, and display does nothing significant to differentiate a process from

ordinary mental processes.” Id. at 1355. It explained that the patent could have survived if it had

required “an arguably inventive set of components or methods,” or deployed “nonconventional

computer, network, or display components.” Id. at 1355. And it distinguished DDR Holdings as a

case that “require[d] an arguably inventive device or technique for displaying information.” Id.

       The Court’s task, in essence, is to decide whether this case is closer to DDR Holdings or

Electric Power. The Court believes the latter is more on point. To wit, the ’423 patent—by Epic

Tech’s own admission—does nothing new other than change the order in which various known

steps are performed. The ’423 patent offers no “arguably inventive” method; rather, it simply

instructs a computer to send information to another computer at an earlier step than it otherwise

would in the normal course of a sweepstakes game.

       The Court is unpersuaded that the ’423 patent is like patents upheld against abstraction

challenges by the Federal Circuit. To be sure, the ’423 patent, like the patent upheld in DDR

Holdings, specifies a process in which person-interactions “are manipulated to yield a desired

result.” But framing that case as analogous approaches the issue at too high a level of abstraction.

The innovation in DDR Holdings was legitimately inventive, entailing a wholly new method for

integrating an Internet advertisement into the website on which it was hosted; here, the ’423 patent

offers nothing so novel, instead simply rejiggering the existing steps of administering a



                                                  5
     Case 4:19-cv-02400 Document 241 Filed on 04/13/21 in TXSD Page 6 of 9




sweepstakes game. Epic Tech also argues that its patent is akin to the one upheld in Bascom Global

Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016). But there, the patent

claimed an inventive concept that “harnesse[d] [a] technical feature of network technology” to

provide new benefits and “customizable” features to Internet service providers. Id. at 1350. That

complex method claim is far afield from the one at issue here, which, again, involves simply

changing the order of steps in a known process. Therefore, the Court will grant summary judgment

to Defendants on the validity of the ’423 patent.

       B. The ’315 patent

       The ’315 patent describes a method for operating sweepstakes bonus games, or “game-in-

games.” The ’315 patent describes its invention as “a method of playing a game-within-a-game”

and “a method . . . providing a plurality of gaming terminals within a network.” (Doc. 136-3 at

13.) Specifically, the ’315 patent claims two networked computer terminals that simultaneously

play a first game and, if the player wins the first game, trigger the playing of a second game. (Doc.

136 at 10.) Notably, the ’315 patent does not claim any specific software or hardware necessary to

implement this system.

       The ’315 patent flunks Alice step one. Like the ’423 patent, the ’315 patent expressly

describes itself as directed to methods. It does not claim any novel usage or configuration of

computer hardware or software. Indeed, the patent instructs that its method can be carried out with

“an entirely hardware embodiment, an entirely software embodiment . . . or an embodiment

combining software and hardware aspects.” (Doc. 136-3 at 21.) Thus, the patent is agnostic as to

the technology used to execute its allegedly novel method. In fact, as Defendants’ expert points

out, most or all of the processes described by the ’315 patent “can be performed by a human.”

(Doc. 136 at 38.) To wit, the patent describes a system that allows a player to access a game



                                                    6
     Case 4:19-cv-02400 Document 241 Filed on 04/13/21 in TXSD Page 7 of 9




terminal, receives a game request, receives a participation credit, determines if a player performs

an action or inaction, determines if that action or inaction renders the player eligible to play a

second game, and triggers the second game to begin. (Id.) Defendants correctly note that a store

clerk could perform each of these functions—in effect, receiving a request to play, initiating a

game, and determining whether the player won the opportunity to play a second game.

       Epic Tech notes in response that the ’315 patent describes a “unique solution” to the

“technical problem” of gaming system owners wanting “players to continue to play individual

standard games by using their participation credits/fees to provide increased revenue.” (Doc. 173

at 10.) Stripped of jargon, Epic Tech’s argument is that its patent describes a unique idea because

it tweaks the existing sweepstakes system to induce players to spend more money. But, given that

the patent describes no technological advances, this “unique solution” is nothing more than an

abstract marketing concept. For these reasons, the patent describes a purely abstract idea and

requires analysis under Alice step two.

       Under Alice step two, the ’315 patent cannot survive. As noted above, the somewhat

slippery analysis under Alice step two turns on whether a patent describes “an arguably inventive

set of components or methods” or merely describes a method no different from “ordinary mental

processes.” Electric Power, 830 F.3d at 1355. Here, the ’315 patent does the latter. It merely

describes a set of steps that could be performed by any computer—or a fast-moving store clerk—

without adding any novel or inventive step. The ’315 patent claims a method of operating two

games simultaneously in which the second game is triggered by certain conditions in the first

game. If the ’315 patent described some technologically innovative mechanism by which the

second game is triggered, it might well be inventive. But it does not. Rather, it simply claims the

idea of putting two computers next to each other and having the second computer initiate a game



                                                7
     Case 4:19-cv-02400 Document 241 Filed on 04/13/21 in TXSD Page 8 of 9




if the first computer produces a winning result. That idea is abstract and thus unpatentable.

          Epic Tech’s arguments to the contrary are unpersuasive. Epic Tech contends that the ’315

patent’s processes cannot be performed solely by humans because the patent claims a system that

“independently control[s]” the game-in-game and “takes no input from the individual human

players playing on the gaming terminals.” (Doc. 173 at 11.) But a human is perfectly capable of

independently running a basic game of luck without taking input from a human player—in fact,

that is what a casino’s croupiers do every day. In any event, the question is not whether the patent

claims a process that cannot be performed by a human, but whether the patent claims a non-

ordinary process. And, as Defendants’ expert observes, the ’315 patent’s claims “are all

commonplace in prior art gaming devices.” (Doc. 136 at 41.) Indeed, bonus games or “game-in-

games” are common features of modern sweepstakes games. (Doc. 136 at 25.)

          Epic Tech also contends that the ’315 patent is inventive because it “requires a specific

hardware configuration of game terminals and a game-in-game terminal.” (Doc. 173 at 10.) But,

as noted, the ’315 patent discloses that it can be executed with a variety of configurations of

hardware and software; indeed, Epic Tech cites no specific language in the ’315 patent’s claims

limiting them to a “specific hardware configuration.” In short, Epic Tech fails to demonstrate that

the ’315 patent claims any legitimately inventive concept. Therefore, the Court will grant summary

judgment to Defendants on the validity of the ’315 patent.

   III.      CONCLUSION

          For the reasons given above, Defendants’ Motion for Partial Summary Judgment on

Invalidity (Doc. 133) is GRANTED and Plaintiff’s Motion for Partial Summary Judgment on

Invalidity (Doc. 173) is DENIED. Consequently, Defendants’ Motion for Partial Summary

Judgment on Patent Infringement (Doc. 186) and Plaintiff’s Motion for Partial Summary Judgment



                                                  8
     Case 4:19-cv-02400 Document 241 Filed on 04/13/21 in TXSD Page 9 of 9




on Patent Infringement (Doc. 187) are both DENIED AS MOOT. Likewise, Defendants’ pending

Motion to Exclude Philip D. Sanderson (Doc. 184) is DENIED AS MOOT because Sanderson’s

testimony, in the Court’s understanding, would be directed only to the patent claims.

       The Court will advise the parties of an oral argument date on the remaining pending

motions in a forthcoming and separately issued notice.

       IT IS SO ORDERED.

       SIGNED at Houston, Texas, on this the 13th day of April, 2021.



                                             ____________________________________
                                             KEITH P. ELLISON
                                             UNITED STATES DISTRICT JUDGE




                                                9
